Title: From Abigail Smith Adams to John Quincy Adams, 12 April 1812
From: Adams, Abigail Smith
To: Adams, John Quincy



No 6—
my dear son
Quincy April 12th 1812

As Congress are going to lay an Embargo, of sixty days, the Bill having already past the House, all is hurry and Dispatch to get every vessel to Sea before it passes into a Law, in three days one hundred were cleard at the Single port of N york thirty from Boston. how many from Salem and the numerous ports in this state we have not yet learnt, how many of them will be permitted to return Safe; time must determine, by some of them Letters have gone to you. I should have written by more of them if they had not have driven all before them, and fitted a vessel for Sea, in less time than I could write a Letter;
I knew not what to say to you respecting public affairs.—so I will write you some domestic occurences, and in the first place, the most importent Subject is Health, of which we are, at this present writing, most of us in the full enjoyment of—Mrs T B A, excepted, who has been sick with a fewer Since the loss of her Dear-Babe, of which I have already written you an account, She is happily recovering, and time I hope will Soften, and Religion subdue her grief.—your Brother does not enjoy such health as I wish he did. he has however been able to attend his duty as Judge,and to give with his Brother-judges satisfaction in the discharge of their office. your sons, whom I am impatient to see and embrace; are well, and will be with me next week for the vacancy. The Horace has arrived safe at last, and was orderd to Newyork from the vineyard, so that I have not yet got my Sheeting The Letters I got last week, so that I have received your No 25 october 22d, and No 26—October 24th, No 26;; Novbr 30th, No 27, and decbr 22d No 28. I have not any acknowledgment of any from me later than July,1811 you have not any reason to regret their delay. alass  they are only fraught with heavy tidings, and must overwhelm you and yours in Grief and Sorrow. My last accounts from Washington—I have communicated to mrs Adams. and I have inclosed a Letter from Adelaide to her sister which I presume will inform her of her present prospects—She has not yet announced her Marriage to me. I presume it is soon to take place—
we have had an uncommon cold Winter, and it continues to this day, with scarcly any appearance of vegetation—it has however been healthy, I mentioned the arrival of the Horace—I thank you for your attention to my commission—but I must decline your intended present to me, now I know the amount. I shall see that your Brother gives you credit for it. the table linnen I should be equally glad to receive upon the same terms; could you be yourself the Bearer, it would give me pleasure, which but in anticipation, sheds a ray of joy and gladness, over any setting sun, but such are the Rumours of hostility between Russia & France and Sweeden, and Such the real occasion for War between America England and France, that I know not what power will remain at peace. every thing appears to be working up to a crisis. we shall never be prepared for war untill the Event takes place, so very reluctant are the Rulers, and people to throw away the scabbard,; If we could be permitted to build a defensive Navy; as we fondly hoped we should, at the commencement of the present Session of Congress—and as I still believe we shall, we might look with boldness upon our adversaries, and we should soon prove to them, that we were not degenerate descendents from a brave, but misguided people—and we might defy all the Henry’s in the British Service—I presume you will learn the whole of that plot, long before this reaches you, I have sent the correspondence in a former Letter to you, Comments are unnecessary—
I observed to you in a former Letter that the leading federalists could not have found any other Man than mr Strong to put in Competion with Govr Gerry, who would have carried so many votes against him. not that he is the Man to their mind; but they are so resentfull to find themselves unmasked, and their conduct condemnd and the Secret motives of their conduct displayd to the world, that they are determined to put him aside if possible—and they have not scrupld to use any means to accomplish their purpose—at present the return of votes give them a prospect of success—the Senate will be Republican by a considerable Majority—and the house too, unweildy and cumbersome as it is like to be—the last year there were over seven hundred Members—
Mr Gerry has acted from principle. he has thought it his duty to support the National Government, and to censure those who calumniated it—he has been obliged to remove many from office,—some because they declared, if called to act in  line, that they would not obey orders—every Man, Who serves his Country faithfully, must very frequently offend those who have  views and objects, of whom, there are much too great a number—and he will become unpopular.
the opposition to a Navy, countenanced by Members from our own State, tends to weaken the affection of our commercial States towards the National Government, and is a very impolitic measure—I sent you a speech of mr Quincys in favour of a Navy. mr Loyed in senate was equally impressive— dr Mitchel your Friend urged it with all his Eloquence, and mr Giles and mr Clay & a host of others; mr varnum & Cutts in Senate turned the vote against the Bill—but they will try it again I presume in some other way,
My advice to you is get home if practable—here you may do more service than you can abroad—you cannot be an in different spectator—nor do I wish you to be an inactive one—
most affectionately Yours
A—